Smith, Justice.
— It is not the practice to enter into an argument upon applications of this nature. The defendant has made the usual oath, as a ground for allowing the certiorari ; and I shall, of course, allow it, unless something is shown, in relation to his character and conduct, which will induce me to suppose, that public justice is likely to be impaired or defeated by the removal.
Cooper declaring that the defendant’s character was good, independent of its implication in the present charge : the judge immediately signed the allocatur.